Case 1:21-cv-21159-MGC Document 1 Entered on FLSD Docket 03/26/2021 Page 1 of 10




                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

  THE CINCINNATI INSURANCE
  COMPANY, a Foreign Corporation,

                 Plaintiff,                             Case No.:
  v.
  GC WORKS INC., a Florida Corporation,
  and LANCE D. WAYNE, individually,

              Defendants.
  ___________________________________/

                                             COMPLAINT

         Plaintiff, THE CINCINNATI INSURANCE COMPANY (“CIC”), through its counsel,

  hereby sues Defendants, GC WORKS INC. (“GC Works”) and LANCE D. WAYNE (“Wayne”),

  and alleges:

                              PARTIES, JURISDICTION, AND VENUE

         1.      This Court has jurisdiction over the parties pursuant to 28 U.S.C. §1332(a) because

  Plaintiff and Defendants are citizens of diverse states.

         2.      CIC is an Ohio corporation incorporated in Ohio with its principal place of business

  in Fairfield, Ohio making it a citizen of Ohio in accordance with 28 U.S.C. § 1332(c)(1). CIC is

  licensed to conduct business in Florida.

         3.      Upon information and belief, GC Works is a corporation incorporated in Florida

  with is principal place of business in Miami, Florida, in Miami-Dade County, making it a citizen

  of Florida in accordance with 28 U.S.C. § 1332(c)(1).

         4.      Upon information and belief, Wayne is a resident of, and domiciled in, Miami,

  Florida, in Miami-Dade County, making him a citizen of Florida in accordance with 28 U.S.C. §

  1332(a).
Case 1:21-cv-21159-MGC Document 1 Entered on FLSD Docket 03/26/2021 Page 2 of 10




         5.      The causes of action alleged herein fall within the jurisdictional limits of the Court

  because CIC seeks to recover more than $75,000.00 from the Defendants.

         6.      Venue is appropriate in this Court because one or more of the Defendants reside in

  or have their principal place of business within the boundaries of the Southern District of Florida,

  and because one or more Defendants reside in or have their principal place of business located in

  one of the counties within the province of the Miami Division of this Court.

                                     GENERAL ALLEGATIONS

                                     The Indemnity Agreement

         7.      As part of its business, CIC issues payment and performance bonds and stands as

  surety for selected contractors.

         8.      In connection with its work, GC Works, from time to time, required surety payment

  and performance bonds.

         9.      To induce CIC to issue payment and performance bonds on their behalf, Defendants

  jointly and severally entered into an indemnity agreement with CIC.

         10.     Specifically, on November 17, 2017, GC Works and Wayne (collectively, the

  “Indemnitors”) each executed an Agreement of Indemnity (the “Agreement”) in favor of CIC, its

  affiliates, and its agents. A true and correct copy of the Agreement is attached hereto and

  incorporated herein as Exhibit “A.”

         11.     The execution of the Agreement, and the Indemnitors’ undertaking of the various

  responsibilities and obligations contained therein, were absolute conditions precedent and

  prerequisites to CIC issuing any bonds naming one or more of the Indemnitors as a principal.

         12.     According to the Agreement, the Indemnitors agreed, in part, to:

                 [E]xonerate, indemnify and keep indemnified the Surety from and
                 against any and all liability for losses and expenses of whatsoever



                                                   2
Case 1:21-cv-21159-MGC Document 1 Entered on FLSD Docket 03/26/2021 Page 3 of 10




                 kind or nature, including the fees and disbursements of counsel, and
                 against any and all said losses and expense which the Surety may
                 sustain or incur: (i) by reason of having executed or procured the
                 execution of any Bond or Bonds; (ii) by reason of the failure of the
                 Undersigned to perform or comply with the covenants and
                 conditions of this Agreement; or (iii) in enforcing any of the
                 covenants and conditions of this Agreement. The Surety may pay
                 or compromise any claim, demand, suit, judgment or expense
                 arising out of such Bond or Bonds and any such payment or
                 compromise shall be binding upon the Undersigned and included as
                 a liability, loss or expense covered by this Indemnity Agreement.

                 [Exhibit A, p. 1, SECOND].

         13.     Additionally, the Indemnitors agreed:

                 The Surety may pay or compromise any claim, demand, suit,
                 judgment or expense arising out of any Bond or Bonds and any such
                 payment or compromise shall be binding upon the Undersigned and
                 included as a liability, loss or expense covered by this Indemnity
                 Agreement, provided the same was made by the Surety in the
                 reasonable belief that it was liable for the amount disbursed, or that
                 such payment or compromise was reasonable under all
                 circumstances.

                 [Exhibit A, p. 4, SIXTEENTH].

         14.     Finally, the Indemnitors promised:

                 The Undersigned agree that their liability shall be construed as the
                 liability of a compensated Surety, as broadly as the liability of the
                 Surety is construed toward its Obligee and Beneficiaries under its
                 Bond or Bonds.

                 [Exhibit A, p. 4, SEVENTEENTH].

         15.     The Agreement is unequivocal and specific in setting forth the Indemnitors’

  obligations to indemnify and keep CIC indemnified “from and against any and all liability for

  losses and expenses of whatsoever kind or nature, including the fees and disbursements of counsel,

  and against any and all said losses and expense which the Surety may sustain or incur” as a result

  of executing the payment and performance bonds or because of the Indemnitors’ failure to comply




                                                   3
Case 1:21-cv-21159-MGC Document 1 Entered on FLSD Docket 03/26/2021 Page 4 of 10




  with the Agreement.

         16.     CIC agreed to issue payment and performance bonds naming GC Works as

  principal at the Indemnitors’ request in consideration for their promise to comply with the terms

  of the Agreement.

                                 The Project, Bond, and Litigation

         17.     The Florida Department of Transportation (“FDOT”) contracted with GC Works to

  perform general contracting services on FDOT Financial Project No. 428290-2-72-01, located in

  Miami-Dade County, Florida (the “Project”).

         18.     At the Indemnitors’ request, CIC issued bond number B-2794909 (the “Bond”) for

  the Project naming GC Works as principal.

         19.     GC Works subcontracted with A & M Brothers Concrete Corp. (“A&M”) for A&M

  to perform certain subcontractor services on the Project.

         20.     Disputes arose on the Project between GC Works and A&M.

         21.     GC Works sued A&M seeking damages for A&M’s alleged abandonment of the

  Project.

         22.     In response, A&M countersued, naming GC Works and CIC as counter-defendants.

         23.     In its countersuit, A&M demanded that CIC pay damages under the Bond for GC

  Works’ failure to fully pay A&M for labor, services, and materials provided to the Project.

         24.     CIC tendered its defense to GC Works.

         25.     On April 25, 2019, a jury awarded $17,500.00 in damages to A&M and against GC

  Works and CIC.

         26.     On November 8, 2019, the court awarded $207,637.27 in attorneys’ fees, costs, and

  prejudgment interest to A&M and against GC Works and CIC.




                                                  4
Case 1:21-cv-21159-MGC Document 1 Entered on FLSD Docket 03/26/2021 Page 5 of 10




           27.   On April 17, 2020, A&M, GC Works, and CIC entered a Settlement Agreement

  and Release (the “Settlement Agreement”), wherein CIC agreed to pay A&M $270,000.00 (the

  “Settlement Funds”) in exchange for full and final settlement of the claims against CIC and GC

  Works.

           28.   By paying the Settlement Funds, CIC incurred losses as a result of issuing the Bond.

                                       The Promissory Note

           29.   To reimburse CIC for its losses (including the payment of the Settlement Funds to

  A&M), the Indemnitors executed a Demand Promissory Note (the “Note”) in favor of CIC. A true

  and correct copy of the Note is attached hereto and incorporated herein as Exhibit “B.”

           30.   In the Note, the Indemnitors agreed to pay CIC a total of $264,000.00 plus interest.

           31.   The principal balance due on the Note and all accrued interest is payable on

  demand. [Exhibit B, p. 1, ¶ 1].

           32.   The Note sets forth a payment schedule with a due date and amount of each

  payment over a period of approximately three and one-half years.

           33.   So long as the Indemnitors made each payment by the date specified in the Note,

  CIC agreed not to demand payment of the entire principal balance. [Exhibit B, p. 1, ¶ 3].

           34.   In the Note, the Indemnitors agreed:

                 Any failure of Indemnitors to comply with any term, covenant, or
                 condition of this Note, including without limitation, Indemnitors’
                 failure to pay principal and interest according to the above payment
                 schedule or upon demand, such default shall be deemed, at the
                 option of Payee, a “Default” under this Note. . . .

                 Upon the occurrence of a Default hereunder, whether by failure of
                 payment or performance of any other obligation of Indemnitors
                 under the terms of this Note, Payee may declare the then outstanding
                 principal and all accrued but unpaid interest immediately due and
                 payable and upon acceleration and thereafter this Note shall bear
                 interest at the Default Rate, hereinafter defined, until all



                                                  5
Case 1:21-cv-21159-MGC Document 1 Entered on FLSD Docket 03/26/2021 Page 6 of 10




                 indebtedness evidenced hereby has been paid in full. Further, in the
                 event of such acceleration, the Note, and all other indebtedness of
                 Indemnitors to Payee arising out of or in connection with the Note
                 shall become immediately due and payable.

                 After default or maturity or upon acceleration and thereafter, the
                 unpaid indebtedness then evidenced by this Note shall bear interest
                 at a fixed rate equal to the lesser of: (a) the maximum rate then
                 permitted under applicable law, or (b) eighteen percent (18%) per
                 annum.

                 If this Note is not paid upon demand, Indemnitors will pay to Payee,
                 in addition to principal, interest and other charges due hereunder all
                 costs of collection or enforcement, including reasonable attorneys’
                 fees, paralegals’ fees, legal assistants’ fees, costs and expenses,
                 whether incurred with respect to collection, litigation, bankruptcy
                 proceedings, interpretation, dispute, negotiation, trial, appeal,
                 defense of actions instituted by a third party against Payee arising
                 out of or related to the Note, enforcement of any judgment based on
                 this Note, or otherwise, whether or not a suit to collect such amounts
                 or to enforce such rights is brought or, if brought, is prosecuted to
                 judgment.

                 [Exhibit B, p. 2-3, ¶ 4-7].

         35.     The Indemnitors failed to make payments on the Note on time.

         36.     On March 9, 2021, CIC declared the Indemnitors in Default of the Note.

         37.     CIC has performed all of the terms, covenants, and conditions required on its part

  to be performed under the terms of the Note, or has been excused from doing so by the Indemnitors.

         38.     The Indemnitors have not reimbursed CIC for the losses CIC has incurred as a result

  of issuing the Bond.

         39.     CIC has retained the undersigned attorneys to represent it in this action, and is

  obligated to pay these attorneys a reasonable fee for their services rendered.

         40.     All conditions precedent to maintaining this action have occurred, been excused, or

  otherwise been waived.




                                                   6
Case 1:21-cv-21159-MGC Document 1 Entered on FLSD Docket 03/26/2021 Page 7 of 10




                                              COUNT I
                 (Breach of Contract / Contractual Indemnity against the Indemnitors)

           41.      CIC realleges and incorporates the allegations in paragraphs 1 through 28, and 38

  through 40, as if fully set forth herein.

           42.      Pursuant to the Agreement, the Indemnitors promised to “exonerate, indemnify and

  keep indemnified the Surety from and against any and all liability for losses and expenses of

  whatsoever kind or nature, including the fees and disbursements of counsel, and against any and

  all said losses and expense which the Surety may sustain or incur” by reason of, among other

  things, having executed the Bond or enforcing the Agreement.

           43.      The Indemnitors have committed various breaches and defaults of the Agreement,

  including, but not limited to, failing and refusing to indemnify CIC from any and all liability for

  losses and expenses that CIC incurred, of whatsoever kind or nature, relating to A&M’s Bond

  claim.

           44.      As a result of the Indemnitors’ breaches of the Agreement, CIC has suffered the

  following damages (collectively, the “Indemnity Damages”):

                 a. $270,000.00 in payments to A&M,

                 b. Less $21,337.31 CIC received from the Court registry upon Settlement with A&M,

                    and

                 c. $18,036.60 in attorneys’ fees and costs as of the date of this Complaint.

           45.      CIC’s Indemnity Damages total $266,699.29 as of the date of this Complaint.

           46.      CIC’s Indemnity Damages are continuing in nature because the attorneys’ fees and

  costs continue to accrue.

           47.      CIC is entitled to an award of its attorneys’ fees and costs in pursuing this claim

  according to the Agreement.



                                                      7
Case 1:21-cv-21159-MGC Document 1 Entered on FLSD Docket 03/26/2021 Page 8 of 10




         WHEREFORE, CIC demands judgment against the Indemnitors, jointly and severally, for

  the Indemnity Damages in the amount of $266,699.29, costs of this action, prejudgment interest,

  attorneys’ fees, and such further relief as this Court deems just and proper.

                                          COUNT II
                            (Common Law Indemnity against GC Works)

         48.     CIC realleges and incorporates paragraphs 1 through 8, 17 through 28, and 38

  through 40 as though fully set forth herein.

         49.     CIC is without fault for A&M’s claims.

         50.     CIC had a special relationship with GC Works by virtue of issuing the Bond.

         51.     CIC’s liability under the Bond, if any, is merely technical, secondary, and vicarious

  to that of GC Works, who is actively and completely at fault for, and obligated to timely pay, any

  underlying liability on the Bond, including, without limitation, any liability to A&M.

         52.     As a direct and proximate result of GC Works’ failure to honor its obligations, CIC

  has incurred and continues to incur damages, losses and expenses, including attorneys’ fees and

  costs, by reason of having executed the Bond.

         53.     GC Works is liable to CIC for all losses, expenses, consultants’ fees, and attorneys’

  fees sustained by reason of having executed the Bond including, without limitation, all payments

  CIC has made to investigate and defend A&M’s claims and all consultants’ fees and attorneys’

  fees CIC incurs as a result of issuing the Bond.

         54.     To date, CIC has incurred the Indemnity Damages as a result of issuing the Bond.

         55.     CIC’s Indemnity Damages are continuing in nature because the attorneys’ fees and

  costs continue to accrue.

         56.     CIC is entitled to receive its reasonably incurred attorneys’ fees pursuant to

  applicable Florida law.



                                                     8
Case 1:21-cv-21159-MGC Document 1 Entered on FLSD Docket 03/26/2021 Page 9 of 10




          WHEREFORE, CIC requests that this Court enter judgment against GC Works for the

  Indemnity Damages in the amount of $266,699.29, costs of this action, prejudgment interest,

  attorneys’ fees, and such further relief as this Court deems just and proper.

                                            COUNT III
                   (Breach of Contract against the Indemnitors for Breach of Note)

          57.      CIC realleges and incorporates the allegations in paragraphs 1 through 40 as if fully

  set forth herein.

          58.      Pursuant to the Note, the Indemnitors promised to pay CIC according to the

  payment schedule.

          59.      The Indemnitors have committed various breaches and defaults of the Note,

  including, but not limited to, failing and refusing to make timely payments under the payment

  schedule.

          60.      As a result of the Indemnitors’ breaches of the Note, CIC has suffered the following

  damages (collectively, the “Note Damages”):

                d. $244,000.00 outstanding principal balance on Note,

                e. $22,860.00 in interest accrued on Note as of the date of this Complaint, and

                f. $18,036.60 in attorneys’ fees and costs as of the date of this Complaint.

          61.      CIC’s Note Damages total $284,896.60 as of the date of this Complaint.

          62.      CIC’s Note Damages are continuing in nature because the attorneys’ fees, costs,

  and interest continue to accrue.

          63.      CIC is entitled to an award of its attorneys’ fees and costs in pursuing this claim

  according to the Note.

          WHEREFORE, CIC demands judgment against the Indemnitors, jointly and severally, for

  Note Damages in the amount of $284,896.60, costs of this action, prejudgment interest, attorneys’



                                                     9
Case 1:21-cv-21159-MGC Document 1 Entered on FLSD Docket 03/26/2021 Page 10 of 10




   fees, and such further relief as this Court deems just and proper.



                                                         /s/ Nathan F. Diehl
                                                         BRETT D. DIVERS, ESQ.
                                                         Florida Bar No. 973246
                                                         bdivers@mpdlegal.com
                                                         NATHAN F. DIEHL, ESQ.
                                                         Florida Bar No. 121082
                                                         ndiehl@mpdlegal.com
                                                         MILLS PASKERT DIVERS
                                                         100 N. Tampa St., Ste. 3700
                                                         Tampa, FL 33602
                                                         Telephone: (813) 229-3500
                                                         Facsimile: (813) 229-3502

                                                         Counsel for Plaintiff, The Cincinnati
                                                         Insurance Company




                                                    10
